El Juez Asociado Señob. W-ole,
emitió la opinión del tribunal.
La policía creyó que Antonio Lazcano estaba jugando a lo prohibido, y lo arrestó. Después de su arresto, se le registró y se halló una pistola sobre su persona. Fue ab-suelto en la Corte Municipal de San Juan de la imputación de haber jugado a lo prohibido. Sin embargo, se radicó denuncia en su contra por portar armas prohibidas y fue convicto tanto en la Corte Municipal como en la de Distrito de San Juan.
En apelación, la defensa principal fue que el acusado estaba en su propia casa jugando naipes y que si portaba un arma en la calle, se debió a que fue obligado o inducido *908a ello por los actos de la policía al arrestarlo y llevárselo de la casa en qne se encontraba.
No creemos qne el caso cae en absoluto dentro de las citas del apelante, a saber, aquellos en que se induce a un individuo a cometer un delito a causa de los actos de un fun-cionario. No bay duda alguna de que el acusado portaba una pistola sobre su persona.
Si, como sucedió en el caso de El Pueblo v. Borges, 23 D.P.R. 524, el acusado se hubiera hallado en su propia casa y hubiese sido conducido al cuartel de la policía, la portación no sería de un arma prohibida, toda vez que la posesión original de la misma era legal, y hubiera sido colocado en una posición precaria por razón de su arresto.
No se suscitó cuestión alguna respecto al derecho de la policía a hacer el registro.
Hubo conflicto en la prueba. Sin embargo, la misma es-tableció concluyentemente que el acusado no vivía en el sitio en que fue arrestado, sino que tenía su casa en otro lugar. Asumiendo, sin embargo, que sea verdad lo que dijo el acusado al efecto de que él había alquilado una habitación para oficina en la casa donde fue arrestado, no obstante, no aparece claramente que él tuviera una residencia en esa casa.
Llamamos la atención hacia el hecho de que el acusado debió llevar la pistola de algún otro sitio a la casa en que fué arrestado y la posesión por él del arma era prima facie ilegal, y no se adujo motivo alguno para haberla llevado allí. El hecho mismo de que él estaba jugando naipes mili-taría en su contra más bien que en su favor, ya que nadie debe entregarse a pasatiempos con una pistola en el bolsillo.
Examinando la prueba, nos sentimos obligados a convenir con el fiscal en que la corte no estaba obligada a creer que la casa en que el acusado estaba jugando fuera en realidad utilizada por él como residencia, o que él era un huésped allí, o algo similar, y la corte tenía derecho a declararlo culpable.

Debe confirmarse la sentencia.